Title: Abigail Adams to John Adams, 21 October 1778
From: Adams, Abigail
To: Adams, John




Braintree, 21 October 1778



How dear to me was the Signature of my Friend this Evening received by the Boston a ship more valued to me than all the American Navy besides, valuable for conveying safely my choisest comfort, my dearest Blessings. “I Love the place where Helen was but born.”
You write me that you have by several vessels convey’d me tokens of your Friendship. The only Letters I have received from you or my dear Son were dated last April and containd only a few lines—judge then what my Heart has sufferd. You could not have sufferd more upon your Voyage than I have felt cut of from all communication with you. My Harp has been hung upon the willows, and I have scarcly ever taken my pen to write but the tears have flowed faster than the Ink. I have wrote often to you but was unfortunate enough to have my last and largest packets distroyd the vessel being taken and carried into Halifax. Mr. Ingraham of Boston will convey this to you with his own hand. You will I know rejoice to see him as a Bostonian, an American and a Man of Merit, I need not ask you to notice him. I apprehend that this will never reach you yet this apprehension shall not prevent my writing by every opportunity. The French Ships are still in the Harbour of Boston. I have received great civility and every mark of Respect that it has been in the power of their officers to shew me.
Count dEstaing has been exceeding polite to me, he took perticulir care to see me, sending an officer to request I would meet him at Col. Quincys as it was inconvenient to be at a greater Distance from his ship. I according waited upon his Excellency who very politely received me, insisted upon my Dineing on board his Ship, appointed his day and sent his Barge, requested I would bring any of my Friends with me. We made up a company of 13 and waited upon him. An entertainment fit for a princiss was prepared, we spent a most agreable day. The Count is a most agreable Man, Sedate, polite, affible with a dignity that is lost in Ease yet his brow at times would be overclouded with cares and anxieties so like a dear absent Friends that I was pained for him. But I determine to write you more perticuliarly by an other opportunity. I lament the loss of my last packet. I hate to write duplicates. Our Friends here are all well. Let me intreat you to write me more Letters at a time, sure you cannot want subjects. They are my food by day and my rest by night. Do not deal them so spairingly to your own

Portia

